Citation Nr: 1339852	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 1, 2008, for adding dependents to the Veteran's compensation award.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record reveals that additional development is required in this case prior to appellate review.  Significantly, the Board notes that a handwritten note provided on a VA Form 21-8947, Compensation and Pension Award, with an authorization signature of April 24, 1992, shows that additional information was required to add dependents.  The document also includes a handwritten statement indicating instructions to prepare a "209 for SS#'s of dependents."  The available record does not indicate what, if any, action was taken by VA as to this matter.  

The Board further notes the record includes VA education allowance award letters dated in February 1984, July 1985, March 1987 and October 1988 that indicate the Veteran was, at that time, receiving an additional allowance for his spouse and children.  The Veteran provided testimony in June 2012, in essence, asserting that he believed he had provided all information requested by VA pertaining to his benefit claims.

During the course of this appeal, the United States Court of Appeals for Veterans Claims held that the effective date for providing payments for dependents may be assigned retroactively, provided that the claimant informs VA about the existence of the dependent within one year of any rating decision that provides extra benefits for dependents.  Sharp v. Shinseki, 23 Vet. App. 267, 270-77 (2009).  The Board finds that additional development is required for an adequate determination of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to obtain any additional information or VA correspondence associated with the award of compensation benefits in March 1992, including VA finance action taken as a result of comments noted on a VA Form 21-8947, Compensation and Pension Award. 

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record, to include discussion of the recognition of the Veteran's spouse and children in education awards.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

